By the Coubt.
1. The principle settled in Commonwealth v. Bennett, 108 Mass. 27, applies to this case, and the constitutionality of the statute must be regarded as settled. 2. It is also *359settled that the burden is on the defendant to prove his authority to sell the liquor.* Commonwealth v. Carpenter, 100 Mass. 204.

¡Exceptions overruled.


 At November term 1872, for Essex, were argued and determined
Commonwealth vs. Bernard McBride. Same vs. William Travers.
The first of these cases was a complaint to the Police Court of Lynn against the defendant for unlawfully keeping intoxicating liquors with intent to sell the same unlawfully at Lynn on December 27, 1871.
The second of these cases was an indictment on the Gen. Sts. c. 87, §§ 6, % for keeping and maintaining a tenement in Salem for the illegal sale and keeping of intoxicating liquors on November 1, 1871.
At the trial of the first case, before Putnam, J., and of the second case, before Wilkinson, J., it appeared that the liquor kept by the defendant in each case was ale, and the defendant in each case requested the judge to rule that the burden of proof to show that the ;ity in which the ale was kept did not permit ale to be sold was on the Commonwealth; but the judge refused so to ule. The jury in each case returned a verdict of guilty, and the defendant .a each case alleged exceptions.
The cases were argued together by S. B. Ives, Jr., for the defendants, and C. R. Train, Attorney General, for the Commonwealth.
By the Court. It is settled that the burden of proof is on the defendant. Commonwealth v. Bean, supra. Exceptions overruled.